      Case 1:13-cv-01041-LJL-DCF Document 523 Filed 06/30/21 Page 1 of 1




June 30, 2021


BY ECF

Hon. Lewis J. Liman
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Tiffany and Company et al. v. Costco Wholesale Corporation
Case No. 13-cv-01041

Dear Judge Liman:

We represent Defendant Costco Wholesale Corporation in the above-referenced
matter. Now that depositions of substitute experts have been completed (ECF No.
521), the parties have been engaged in renewed settlement discussions. So that the
parties may focus their efforts and attention on those discussions, the parties jointly
respectfully request a one-week adjournment of the upcoming deadline for Daubert
motions, currently due on July 12, 2021 (ECF No. 521).

Under the new proposed schedule, Daubert motions (including motions to strike,
exclude or limit the scope of the Substitute Expert’s opinions) will be due on July 19,
2021, responses will be due on August 13, 2021, and replies will be due on August
25, 2021.

There have been no prior requests for an adjournment of the briefing schedule for the
Daubert motions. The parties’ next scheduled appearance before the Court is for
trial on October 4, 2021.

The parties are available if the Court has any questions.

Respectfully submitted,

/s/

Jared I. Kagan

cc: All Counsel of Record (via ECF)
